ON PETITION
ORDER
Ho Keung Tse submits a petition for a writ of mandamus directing the United States District Court for the Northern District of California to (1) vacate its October 4, 2007 order staying the case pending reexamination of the patent in suit, (2) lift the stay and (3) reassign the case to a different district court judge.
Upon consideration thereof,
It is Ordered That:
Apple Inc., MusicMatch, Inc., and Sony Network Entertainment International *1000LLC are directed to respond no later than October 15, 2013.